Pottle, J.
1. The defendant in a criminal case can not be sworn as a witness, even by his own consent. He may make an unsworn statement, and may, if he sees proper to do so, answer any questions propounded to him on cross-examination. Penal Code, § 1036. This statute is applicable to trials in a municipal court for violations of ordinances of the city. Williams v. Hazlehurst, 11 Ga. App. 194 (74 S. E. 1039).
2. Where one on trial for the violation of a municipal ordinance did not object to being cross-examined by a policeman who instituted the prosecution, and answered the questions thus propounded to him, without in . any way claiming his right not to be cross-examined, he will not be allowed to complain for the first time in the reviewing court that he was subjected to cross-examination without his consent.

Judgment affirmed.